Per Curiam
Opinion,
We have carefully read the record and considered the contentions advanced by Dr. Paul F. Rosenstein and Wanda Rosenstein, husband and wife, as parents and *324natural guardians of Michelle Karin Rosenstein, appellants here. We conclude that the court below not only rendered the correct decision but adequately stated the reasons for that decision in its opinion. Accordingly, we hereby affirm on the well-reasoned opinion of Judge Lowe for the court below which is reported at 99 Mont. Co. L.R. 1 (1975).
Order affirmed.